Title: To James Madison from John Elmslie, Jr., 3 February 1803 (Abstract)
From: Elmslie, John
To: Madison, James


3 February 1803, Cape Town, Cape of Good Hope. Encloses a list of vessels that reported to his office from June to December 1802 [not found]. Since his letter of 10 Jan. [not found] the British have retained possession of the cape. Dutch troops are camped “a little way out of Cape Town.” No new dispatches from either the British or the Batavian government have arrived since the one of which he gave JM an account in the letter. The colony remains “in the same state of anxious suspence as when I last wrote.”
 

   
   RC (DNA: RG 59, CD, Cape Town, vol. 1). 2 pp.



   
   British governor Francis Dundas had begun preparations for returning Cape Town to the Dutch on 1 Jan. when a ship arrived from England on 31 Dec. ordering him to retain possession. The British hurriedly disembarked their troops and retook possession of the castle and forts (National Intelligencer, 25 Mar. 1803).



   
   A full transcription of this document has been added to the digital edition.

